Non-Art Rejection
1.	Claims 1-16 are rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 11,062,265.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise most limitations required in the present claims. The patent claims do not teach allowing the user to control user profile. The parent claims however teach allowing the user to enter additional data about the user which typically comprises user profile. Thus, controlling the user profile would have been obvious to one skilled in the art in light of the prior patent.

Art Rejection
2.	The text of 35 USC 103 not cited here can be found in previous office action.

3.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad, U.S. pat. Appl. Pub. No. 2014/0067712, in view of Young, U.S. pat. Appl. Pub. No. 2021/0366045.
	Per claim 1, Prasad discloses a life plan management (LPM) computing device for connecting consumers with at least producer (204), the LPM computing device in communication with a client computing device (201) and including an application, user interface, and at least one processor in communication with at least one memory device (see par 0021, 0034), the at least one processor programmed to:
a) allow for a user/advisor to dynamically control their profile via the client computing device (par 0058); 
b) display a plurality of goals on the user interface of the client computing device (par 0060); 
c) receive user input from a user/advisor via the client computing device, the user input includes selecting a goal from among the plurality of goals displayed on the user interface of the client computing device (par 0060); 
d) generating a recommendation to help the user achieve the goal (par 0078); and 
e) display a notification on the user interface of the client computing device when a step and/or the goal has been achieved (par 0073, 0079).
Prasad does not explicitly teach displaying financial and non-financial goals on the user interface of the client computing device. However, Young discloses a similar virtual assistant for helping users to achieve a plurality of goals including financial and non-financial goals, e.g., fitness and health goals (see Young, par 0001, 0025), wherein recommendations are provided to the user via user interface, i.e., virtual assistant (see Young, 0025, 0038).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prasad with Young teachings because it would have helped users to achieve different types of life plans/goals including non-financial goals (see Young, par 0001).
	Per claim 2, Prasad teaches displaying progress of the user toward realizing the goal on the user interface (see par 0067).
	Per claim 3, Prasad teaches generating a list of suggested actions for the user to help the user achieve the goal (see par 0044).
	Per claims 4 and 16, Young teaches generating and providing a recommendation to the user in form of alert (see par 0029). 
	Per claim 5, Prasad teaches generating feedback associated with the goal, i.e., change/update goal or user information (see par 0051).
	Per claim 6, Young teaches generating and displaying alerts/recommendations based on received user spending data (see par Young, 0029-0030).
	Per claim 7, Prasad teaches that client device comprises a touch pad/screen (see par 0025).
	Per claim 8, Prasad does not teach but Young teaches matching the user with a provider that will assist the user in fulfilling the goal that is created by the user (see Young, par 0028).
	It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prasad with Young teaching because it would have helped the user to achieve the goal (see Young, par 0028).
	Per claim 9, Prasad teaches that the goal is a customized goal dynamically generated from user input (see par 0002). 
Per claims 10-14, Prasad teaches that the goal comprises education goal and/or any financial goal type (see par 0043).
	Per claim 15, Prasad teaches allowing user to explore their goals via interaction with the user interface of the client computing device (see par 0027).


Response to Amendment
4.	Applicant’s arguments filed December 15, 2022 with respect to claims 1-16 have been considered but are deemed moot in view of new ground of rejection set forth above.
	Applicant alleges that Prasad fails to disclose the claimed invention because Prasad does not teach displaying and enabling user to select financial and non-financial goals on the user interface. Examiner disagrees.
	Young clearly teaches using virtual assistant to help the user to achieve financial and non-financial goals as discussed in item 3 above. Thus, a combination of Prasad and Young would have met the alleged claim limitations.


Conclusion
5.	Applicant's amendment necessitated the new grounds of rejection. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
12/20/22